Case 2:19-cv-08741-MCS-GJS Document 97 Filed 04/06/21 Page 1 of 3 Page ID #:532



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10    BRIAN WHITAKER,                            Case No. 2:19-cv-08741-MCS-GJS
11
                          Plaintiff,             FINDINGS OF FACT AND
12                                               CONCLUSIONS OF LAW
13                  v.
14
      DOLLAR HITS TEMPLE INC. et al.,
15
                          Defendants.
16
17
18           The Court held a bench trial on March 24, 2021 concerning Plaintiff Brian
19   Whitaker’s Americans with Disabilities Act (“ADA”) claim against Defendant Dollar
20   Hits Temple Inc. After evaluating the evidence at trial, including witness credibility,
21   the Court issues the following findings of fact and conclusions of law. The
22   characterization of a finding as one of “fact” or “law” is not controlling. To the extent
23   that a finding is characterized as one of “law” but is more properly characterized as one
24   of “fact” (or vice versa), substance shall prevail over form.
25   I.      FINDINGS OF FACT
26        1. Plaintiff is disabled within the meaning of the ADA.
27        2. Defendant owned or leased the Dollar Hits restaurant (“Restaurant”) located at
28           2422 W. Temple Street, Los Angeles, California in September 2019 and currently
                                                 1
Case 2:19-cv-08741-MCS-GJS Document 97 Filed 04/06/21 Page 2 of 3 Page ID #:533



 1            owns or leases the Restaurant, which is a business establishment open to the
 2            public.
 3         3. Defendant offers interior and exterior dining tables for its patrons to use.
 4         4. Plaintiff visited the Restaurant’s exterior on September 27, 2019 and was
 5            reportedly frustrated to encounter outdoor dining tables with insufficient toe and
 6            knee clearance. See Direct Testimony Declaration of Brian Whitaker (“Whitaker
 7            Decl.”) ¶¶ 6-15, ECF No. 68.
 8         5. Plaintiff did not enter the Restaurant, purchase anything, and has not returned
 9            since his initial visit.
10         6. On October 9, 2019, Whitaker’s investigator determined that the Restaurant’s
11            outdoor tables’ toe clearance extended less than seventeen inches and found
12            inaccessible restroom accessories. See Direct Testimony Declaration of Evens
13            Louis (“Louis Decl.”) ¶¶ 4-9, ECF No. 69.
14         7. Whitaker claims he is deterred from visiting the Restaurant because of his
15            knowledge of the conditions of the dining tables and declares he would return to
16            the Restaurant if these issues were rectified.
17   II.      CONCLUSIONS OF LAW
18         8. Title III of the ADA prohibits discrimination against persons with disabilities in
19            places of public accommodation. See 42 U.S.C. § 12182(a).
20         9. To prevail on a Title III discrimination claim, the plaintiff must show that (1) [the
21            plaintiff] is disabled within the meaning of the ADA; (2) the defendant is a
22            private entity that owns, leases, or operates a place of public accommodation; and
23            (3) the plaintiff was denied public accommodations by the defendant because of
24            [the] disability.” Molski v. M.J. Cable, Inc., 481 F.3d 724, 730 (9th Cir. 2007).
25         10. The last element is satisfied if the defendant has failed to remove architectural
26            barriers prohibited by the ADA or its implementing regulations where such
27            removal is readily achievable. Lozano v. C.A. Martinez Family Ltd. P’ship, 129
28            F. Supp. 3d 967, 972 (S.D. Cal. 2015) (citing 42 U.S.C. § 12182(b)(2)(A)(iv)).
                                                    2
Case 2:19-cv-08741-MCS-GJS Document 97 Filed 04/06/21 Page 3 of 3 Page ID #:534



 1      11. Where removal is not readily achievable, the last element may be satisfied if the
 2         defendant fails to make the public accommodation available “even though it
 3         could have done so through alternative methods without much difficulty or
 4         expense.” Lopez v. Catalina Channel Express, Inc., 974 F.3d 1030, 1039 (9th
 5         Cir. 2020).
 6      12. Plaintiff proved the first two elements—that he is “disabled” and that Defendant
 7         is a private entity that owns, leases, or operates a place of public accommodation.
 8         But Plaintiff presented no evidence, let alone credible evidence, concerning
 9         whether removal of the barriers is readily achievable or “how the cost of
10         removing the architectural barrier at issue does not exceed the benefits under the
11         circumstances.” Id. at 1038.
12      13. Plaintiff’s ADA claim fails for this reason alone. 42 U.S.C. § 12182(b)(2)(A)(v).
13      14. Plaintiff also lacks standing to seek an injunction, which requires a showing of
14         a “real and immediate threat” of recurrence of the alleged injury. Fortyune v. Am.
15         Multi-Cinema, Inc., 364 F.3d 1075, 1082 (9th Cir. 2004).
16      15. No credible information at trial suggested that Plaintiff intends to return to the
17         Restaurant or that he is deterred by his sole visit to the Restaurant’s exterior on
18         September 27, 2019. The chance of recurrence is therefore remote.
19      16. Plaintiff has not proven his claim under Title III of the ADA.
20      17. The Court finds in favor of Defendant and against Plaintiff.
21      18. Defendant shall submit a proposed judgment to the chambers email address by
22         no later than April 12, 2021.
23
24   IT IS SO ORDERED.
25
26   Dated: April 6, 2021                   ________________________________
27                                          MARK C. SCARSI
                                            UNITED STATES DISTRICT JUDGE
28
                                                3
